Citation Nr: 0122027	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  00-22 293	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether a December 1998 rating decision, which denied 
reopening of a claim of entitlement to service connection for 
left hip disability, was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



FINDINGS OF FACT

1.	The veteran served on active duty from September 1943 to 
February 1946.

2.	The veteran died on June [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board of Veterans' 
Appeals (Board) has no jurisdiction to adjudicate the merits 
of this appeal.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.



		
Shane A. Durkin
Member, Board of Veterans' Appeals

 



